Citation Nr: 0702470	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  03-11 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a higher initial evaluation for service-
connected right shoulder rotator cuff tendonitis with 
degenerative joint disease, currently rated as 10 percent 
disabling from January 17, 2001 to November 6, 2005 and 30 
percent disabling from November 7, 2005.  

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from July 1962 to July 1968, 
from February 1975 to April 1978, and from October 1982 to 
March 1989.  

This matter is currently before the Board of Veterans' 
Appeals (Board) following a Board Remand issued in January 
2005.  This matter was originally on appeal from an August 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio, that granted 
service connection for right shoulder rotator cuff tendonitis 
with degenerative joint disease and bilateral hearing loss 
and assigned 10 percent and noncompensable disability 
ratings, respectively.   

In a separate May 2006 rating decision, the RO increased the 
evaluation for service-connected right shoulder rotator cuff 
tendonitis from 10 percent to 30 percent disabling effective 
November 7, 2005, the date of the VA examination showing 
decreased range of motion.  

The record also reveals that the veteran testified at a 
Travel Board hearing in April 2004 and a transcript of the 
hearing is of record; however, the Veterans Law Judge who 
conducted that hearing is no longer employed by the Board.  
In October 2006 correspondence, the Board notified the 
veteran of this development and asked him if he wanted 
another Board hearing.  The Board also explained that it 
would assume that the veteran did not want another hearing 
and proceed with review of his case if he did not respond 
within 30 days from the date of the letter.  The veteran did 
not respond.  Thus, the Board will proceed with appellate 
review.    

The Board further notes that the audiologist who conducted 
the November 2005 audiological examination concluded that the 
most likely etiology of the veteran's bilateral tinnitus was 
his military noise exposure in the artillery.  In addition, 
the April 2004 hearing transcript references the veteran's 
intent to file a claim for service connection of tinnitus.  
Therefore, the Board refers this issue to the RO for 
appropriate action.     


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  Prior to November 7, 2005, the competent medical evidence 
of record shows that the veteran's service-connected right 
shoulder disability was manifested by pain and limitation of 
motion of the right arm approximately to shoulder level; 
however, it was not manifested by limitation of motion of the 
right arm to midway between shoulder level and side, 
ankylosis of the scapulohumeral articulation, or malunion of 
the humerus with marked deformity or recurrent dislocation of 
the humerus at the scapulohumeral joint, fibrous union, 
nonunion, or loss of the head of the humerus for the relevant 
portion of the appeal period. 

3.  From November 7, 2005, the competent medical evidence of 
record does not show that veteran's service-connected right 
shoulder disability was manifested by limitation of right arm 
motion to 25 degrees from side, ankylosis of the 
scapulohumeral articulation, or fibrous union, nonunion, or 
loss of the head of the humerus for the relevant portion of 
the appeal period. 
 
4.  The veteran demonstrated Level I hearing acuity in his 
right ear and Level I hearing acuity in his left ear on VA 
audiological examinations.

5.  The veteran's service-connected bilateral hearing loss 
does not demonstrate a level of impairment that warrants a 
compensable evaluation under VA regulations and has not been 
shown to result in interference with normal employability.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating of 20 
percent for service-connected right shoulder rotator cuff 
tendonitis with degenerative joint disease from January 17, 
2001 to November 6, 2005 have been approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic Code 
5010-5201 (2006). 

2.  The schedular criteria for an initial rating higher than 
30 percent from November 7, 2005 for service-connected right 
shoulder rotator cuff tendonitis with degenerative joint 
disease have not been met or approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic Code 
5010-5201 (2006). 

3.  The schedular criteria for an initial compensable 
evaluation for service-connected bilateral hearing loss have 
not been met or approximated.  38 U.S.C.A. §§  1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§  3.102, 
3.159, 3.321, 4.7, 4.85, Diagnostic Code 6100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Board Remand and The Veterans Claims Assistance Act of 
2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In correspondence dated in October 2005, the RO via the 
Appeals Management Center (AMC) apprised the veteran of the 
information and evidence necessary to substantiate his 
claims, which information and evidence that he was to 
provide, and which information and evidence that VA will 
attempt to obtain on his behalf.  Quartuccio, 16 Vet. App. at 
187.  The RO advised the veteran that he may submit evidence 
showing that his service-connected right shoulder disability 
and bilateral hearing loss had increased in severity and 
described the type of evidence that would support his claims.  
The RO also specifically asked the veteran to provide any 
evidence in his possession that pertained to his claims.  
38 C.F.R. § 3.159 (b)(1) (2006).  While the October 2005 VCAA 
notice letter did not specifically notify the veteran 
regarding the element of effective date, such notice defect 
is harmless error in this case as the veteran's claims for 
bilateral hearing loss and an increased rating from November 
7, 2005 are being denied for reasons explained below and, 
consequently, no effective date will be assigned.  As the 
Board is granting an increased rating for the portion of the 
appeal period prior to November 7, 2005, any notice defect 
with respect to that issue will be remedied by the AOJ when 
effectuating the award. 

To the extent that there was any defect with respect to the 
timing of the notice letter, such was remedied by subsequent 
readjudication of the claims by the RO in May 2006.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (explaining that 
where notice was not provided prior to the agency of original 
jurisdiction's (AOJ's) initial adjudication, the defect can 
be remedied by the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ.) 

The Board further observes that the RO provided the veteran 
with a copy of the August 2002 and May 2006 rating decisions, 
the March 2003 Statement of the Case (SOC), and the 
Supplemental Statements of the Case dated in April 2003, 
October 2003, and May 2006, which included a discussion of 
the facts of the claims, pertinent laws and regulations, 
notification of the bases of the decisions, and a summary of 
the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO obtained the 
veteran's service medical records and VA treatment records 
from October 2000 to June 2005.  The RO also afforded the 
veteran with VA examinations in February 2002 (audio), March 
2002 (joints), and November 2005 (joints and audio).  
Furthermore, the RO sent a VCAA notice letter to the veteran 
in October 2005 asking him to identify any records pertaining 
to treatment of his service-connected right shoulder and 
hearing loss disabilities to include any private treatment 
and enclosed the appropriate release forms; however, the 
veteran did not respond.  Moreover, the RO scheduled the 
April 2004 Board hearing for the veteran.  The veteran has 
not made the RO or the Board aware of any other evidence 
relevant to this appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claims.  The Board further finds that the RO 
complied with its January 2005 Remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  Accordingly, the Board will proceed 
with appellate review.  


II.	Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).  Moreover, an 
appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2006); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2006).

Initial Evaluation Higher Than 10 Percent prior to November 
7, 2005

The record reflects that the veteran is right-hand dominant 
and presently assigned a 10 percent disability rating prior 
to November 7, 2005 for his service-connected right shoulder 
disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-
5203.  Diagnostic Code 5010 instructs that arthritis, due to 
trauma, substantiated by x-ray findings be rated as 
degenerative arthritis, which is rated on limitation of 
motion of the affected part.  Thus, the Board will evaluate 
the veteran's claims under the regulations pertinent to 
limitation of arm motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5200-5203 (2006).   

In order for the veteran to be awarded the next higher rating 
of 20 percent under Diagnostic Code 5201 (limitation of 
motion of the major arm) prior to November 7, 2005, his right 
shoulder disability should approximate limitation of right 
arm motion to shoulder level during that time.  38 C.F.R. § 
4.71a, Diagnostic Code 5201 (2006).  The regulations define 
normal range of motion for the shoulder as forward flexion 
from zero to 180 degrees, abduction from zero to 180 degrees, 
external rotation to 90 degrees, and internal rotation to 90 
degrees.  38 C.F.R. § 4.71a, Plate I (2006).  Id.  With 
forward elevation (flexion) and abduction, range of motion 
for the arm is from the side of the body (zero degrees) to 
above the head (180 degrees) with the mid-point of 90 degrees 
where the arm is held straight out from the shoulder.  Id.  

The medical evidence of record indicates that the veteran's 
right arm motion approximates limitation of right arm motion 
to shoulder level during this portion of the appeal period.  
The Board notes that the March 2002 VA joints examiner wrote 
that the veteran was able to forward flex to 120 degrees, had 
an active range of motion of 140 degrees and passive range of 
motion of 150 degrees, and abduction of 120 degrees to active 
range of motion and 125 to passive range of motion.  However, 
he also wrote that there was objective evidence of painful 
motion in the right shoulder and that forward flexion was 
marked by pain at 120 degrees when associated with 
supination.  He further noted that a flare-up or repetitive 
use would additionally limit the veteran's arm motion due to 
pain.  In addition, a prior VA treatment record dated in 
October 2000 reveals that the veteran objectively 
demonstrated pain with abduction of the right shoulder up to 
approximately 90 degrees and then was pain free at that time.  
Similarly, a January 2001 VA treatment record notes that the 
veteran presented with complaints of right shoulder pain and 
was able to abduct to approximately 90 degrees at that time.  
When considering the overall disability picture as a whole, 
the Board finds that the veteran's right shoulder disability 
more closely approximates the criteria associated with a 20 
percent disability rating under Diagnostic Code 5201 as the 
veteran's right arm motion is essentially limited to shoulder 
level during this portion of the appeal period.  Id.  The 
Board, however, notes that the medical evidence does not 
additionally indicate that the veteran's right arm motion was 
limited to midway between shoulder level and side.  Thus, the 
next higher 30 percent disability rating is not warranted.     

Even after consideration of additional functional limitation 
due to such factors as pain, weakness, fatigability and 
incoordination, the Board finds that there has been no 
demonstration of disability comparable to the criteria for 
the 30 percent rating prior to November 7, 2005, for 
limitation of major arm motion as such factors have already 
been contemplated in the current evaluation.  38 C.F.R. 
§§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  

In order for the veteran to be awarded the next higher rating 
of 30 percent under Diagnostic Code 5202 (other impairment of 
the humerus), the veteran's service-connected right shoulder 
disability should approximate recurrent dislocation of the 
humerus at the scapulohumeral joint with frequent episodes 
and guarding of all arm movements or malunion of the humerus 
manifested by marked deformity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202 (2006).  A review of the medical 
evidence, however, reveals that the veteran's right shoulder 
disability does not approximate either criteria required for 
a 30 percent disability rating.  In regard to the criteria 
associated with the 30 percent rating for recurrent 
dislocation, the October 2000 radiological report notes an 
impression of traumatic changes at the right 
acromioclavicular joint without acute fracture or 
dislocation.  The March 2002 joints examiner also wrote that 
there was no objective evidence of instability, abnormal 
movement, or guarding of movement with respect to the 
veteran's right shoulder.  The Board additionally notes that 
there are no findings to indicate that the veteran's right 
shoulder disability is manifested by a marked deformity due 
to malunion of the humerus or fibrous union, nonunion, or 
loss of the head of the humerus for the relevant portion of 
the appeal period.  Thus, a disability rating higher than 20 
percent is not warranted under Diagnostic Code 5202.   

The Board further observes that there were no findings of 
ankylosis of the scapulohumeral articulation during this 
portion of the relevant appeal period such that consideration 
of an increased evaluation under Diagnostic Code 5200 is 
appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5200 (2006).  
As the maximum rating allowed under Diagnostic Code 5203 for 
impairment of the clavicle or scapula is 20 percent, it is 
also inapplicable.  38 C.F.R. § 4.71a, Diagnostic Code 5203 
(2006).   

In sum, the Board finds that the evidence supports the 
assignment of an initial schedular evaluation of 20 percent 
for the veteran's service-connected right shoulder disability 
for the portion of the appeal period prior to November 7, 
2005.  

The Board additionally concludes that any limits on the 
veteran's employability due to his right shoulder disability 
have been contemplated in the current 20 percent rating.  The 
evidence does not reflect that the disability at issue caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Therefore, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2006) is not warranted.

Initial Evaluation Higher Than 30 Percent from November 7, 
2005

The veteran is presently assigned a 30 percent disability 
rating for his service-connected right shoulder disability 
from November 7, 2005 under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010-5201.  As noted above, Diagnostic Code 5010 is for 
arthritis, due to trauma, substantiated by x-ray findings and 
Diagnostic Code 5201 instructs that a service-connected arm 
disability should be rated based on limitation of motion.  

In order for the veteran to be awarded the next higher rating 
of 40 percent under Diagnostic Code 5201 (limitation of 
motion of the major arm), the evidence must approximate 
limitation of motion of the right arm to 25 degrees from the 
side from November 7, 2005.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  The medical evidence, however, does not show 
right arm motion limited to 25 degrees from the right side 
during any time relevant to the appeal period.  At the 
November 2005 VA joints examination, the veteran was able to 
forward flex from 0 to 45 degrees and abduct from 0 to 60 
degrees.  There are no subsequent range of motion findings of 
record.  Thus, the medical evidence shows that the veteran 
clearly exhibited a range of motion that exceeded 25 degrees 
from his right side from November 7, 2005.  Consequently, he 
is not entitled to the next higher 40 percent rating under 
Diagnostic Code 5201.  Id.    

Even after consideration of additional functional limitation 
due to such factors as pain, weakness, fatigability and 
incoordination, the Board finds that there has been no 
demonstration of disability comparable to the criteria for 
the 40 percent rating for limitation of major arm motion.  
38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  While the veteran has complained of pain and 
weakness associated with his right shoulder disability, the 
November 2005 VA examiner considered such factors in 
performing the examination and reporting the range of motion 
findings.  Thus, such documented discomfort has already been 
contemplated in the currently assigned 30 percent rating.  
Based on the foregoing, the competent medical evidence does 
not support a finding that the veteran demonstrated 
functional limitation commensurate with the next higher 
disability rating of 40 percent.    

The Board will consider whether the veteran is entitled to a 
rating higher than 30 percent under alternate Diagnostic 
Codes pertaining to the shoulder and arm.  
        
In order for the veteran to be awarded the next higher rating 
of 50 percent disability rating under Diagnostic Code 5202 
(other impairment of the humerus of the major arm), the 
medical evidence must show fibrous union of the humerus of 
the right shoulder from November 7, 2005.  Although the 
November 2005 VA examiner noted that there was tenderness at 
the superior aspect of the glenohumeral joint line during the 
physical examination of the right shoulder, he did not 
indicate that a fibrous union of the humerus was present.  
There is no other medical evidence of record showing a 
fibrous union of the humerus from November 7, 2005.  The 
Board also notes that there have been no findings of nonunion 
of the humerus (false flail joint) or loss of the head of the 
humerus (flail shoulder) during any portion of the relevant 
appeal period.  Therefore, the criteria for a higher 
schedular rating under Diagnostic Code 5202 have not been 
approximated.                

The Board again observes that there were no medical findings 
of ankylosis of the scapulohumeral articulation during this 
portion of the relevant appeal period such that consideration 
of an increased evaluation under Diagnostic Code 5200 is 
appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5200 (2006).  
As the maximum rating allowed under Diagnostic Code 5203 for 
impairment of the clavicle or scapula is 20 percent, it is 
also inapplicable.  38 C.F.R. § 4.71a, Diagnostic Code 5203 
(2006).   

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of an initial rating higher than 30 percent for the veteran's 
service-connected right shoulder disability from November 7, 
2005 under Diagnostic Codes 5200-5203.  

To the extent that the veteran's right shoulder disability 
affects his employment, such has been contemplated in the 
assignment of the currently assigned schedular ratings of 30 
percent from November 7, 2005.  The evidence does not reflect 
that the disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Thus, a 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2006) is 
not warranted.

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The Board, 
however, finds that the preponderance of the evidence is 
against the veteran's claim for an increased rating and that 
doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


Compensable Initial Evaluation for Bilateral Hearing Loss

The veteran's hearing loss is currently assigned a 
noncompensable evaluation pursuant to 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  Hearing loss is evaluated under 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100, Tables VI, 
VIA, VII of VA's rating schedule.  

The record reflects that the veteran exhibited pure tone 
thresholds in the right ear of 25 dB at 500 Hz, 25 dB at 1000 
Hz, 45 dB at 2000 Hz, 60 dB at 3000 Hz, and 60 dB at 4000 Hz 
with a speech recognition score of 96 percent and pure tone 
thresholds in the left ear of 25dB at 500 Hz, 20 dB at 1000 
Hz, 30 dB at 2000 Hz,  55 dB at 3000 Hz, and 55 dB at 4000 Hz 
with a speech recognition score of 96 percent at the February 
2002 audiological examination.  The veteran subsequently 
exhibited pure tone thresholds in the right ear of 30 dB at 
500 Hz, 25 dB at 1000 Hz, 45 dB at 2000 Hz, 60 dB at 3000 Hz, 
and 65 dB at 4000 Hz with a speech recognition score of 96 
percent and exhibited pure tone thresholds in the left ear of 
25dB at 500 Hz, 20 dB at 1000 Hz, 30 dB at 2000 Hz,  50 dB at 
3000 Hz, and 55 dB at 4000 Hz with a speech recognition score 
of 96 percent at the November 2005 audiological examination. 

The February 2002 audiometric results reveal that the veteran 
demonstrated Level I hearing acuity in the right ear (with a 
puretone threshold average of 48 and speech discrimination 
score of 96 percent) and Level I hearing acuity in the left 
ear (with a puretone threshold average of 40 and speech 
discrimination score of 96).  Table VII (Diagnostic Code 
6100) provides a 0 percent disability rating for the hearing 
impairment demonstrated in this examination.  38 C.F.R. 
§ 4.85 (2006).  

The November 2005 audiometric results also reveal that the 
veteran demonstrated Level I hearing acuity in the right ear 
(with a puretone threshold average of 49 and speech 
discrimination score of 96 percent) and Level I hearing 
acuity in the left ear (with a puretone threshold average of 
39 and speech discrimination score of 96) at that 
examination.  Table VII (Diagnostic Code 6100) provides a 0 
percent disability rating for the hearing impairment 
demonstrated in this examination.  Id.

The Board further notes that the veteran's bilateral hearing 
loss has not been shown to demonstrate the exceptional 
patterns of hearing impairment described under 38 C.F.R. 
§ 4.86 at any time relevant to the appeal period.  

Based on the foregoing, the Board finds that the veteran's 
bilateral hearing loss more closely approximates the criteria 
for the currently assigned noncompensable rating and 
entitlement to an increased rating on a schedular basis is 
not warranted.  

Moreover, the Board concludes that any limits on the 
veteran's employability due to his hearing loss have been 
contemplated in the current noncompensable rating.  The 
evidence does not reflect that the disability at issue caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Therefore, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2005) is not warranted.

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The Board, 
however, finds that the preponderance of the evidence is 
against the veteran's claim for an increased rating and that 
doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).











ORDER

Entitlement to an initial evaluation of 20 percent for 
service-connected right shoulder rotator cuff tendonitis with 
degenerative joint disease from January 17, 2001 to November 
6, 2005 is granted, subject to the laws and regulations 
governing the payment of monetary awards.

Entitlement to a higher initial evaluation for service-
connected right shoulder rotator cuff tendonitis with 
degenerative joint disease, currently rated as 30 percent 
disabling from November 7, 2005, is denied.  

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


